Citation Nr: 0900883	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, claimed as secondary to service-
connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1979 to December 1988.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which, inter alia, denied the veteran's claim 
of entitlement to service connection for residuals of a 
stroke.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

In the above-mentioned July 2003 rating decision, the RO also 
denied the veteran's claim of entitlement to service 
connection for Guillain-Barr Syndrome.  The veteran did not 
disagree with the rating decision as to that issue.  That 
matter is therefore not in appellate status and will be 
discussed no further.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that residuals of a stroke currently exist.




CONCLUSION OF LAW

Residuals of a stroke are not proximately due to or the 
result of the veteran's service-connected hypertension.  38 
C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
residuals of a stroke as secondary to service-connected 
hypertension.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

It appears the veteran was not specifically informed in a 
VCAA letter of the elements necessary to sustain a claim for 
secondary service connection.  However, the evidence of 
record indicates that the veteran had actual knowledge of 
what is necessary to substantiate his claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his or her claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

In this case, the veteran demonstrated knowledge of the 
elements necessary to establish secondary service connection 
in May 2003 when he filed his claim, stating that his stroke 
was subsequent to service-connected hypertension and in his 
February 2004 VA Form 9, when he stated that his stroke was 
the result of severe hypertension.  Consequently, any failure 
by the VA to notify the veteran of the elements of secondary 
service connection constitutes harmless error and does not 
prejudice the veteran.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a May 2003 letter, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  Specifically, the veteran was advised that VA 
would assist him with obtaining relevant records from any 
Federal agency.  This may include medical records from the 
military or from VA hospitals Medical Centers (including 
private facilities where VA authorized treatment).  With 
respect to private treatment records, the letter informed the 
veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The Board notes that the May 2003 letter specifically 
requested of the veteran:  "Send any treatment records 
pertinent to your stroke, especially those which are recent 
(within the past 12 months)."  The May 2003 letter further 
requested of the veteran:  "Please send any records you may 
have."  This informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in letters dated March 20, 2006 and April 12, 2006 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and April 2006 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims:  
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records and VA outpatient medical records and 
provided him with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2008 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2008); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Essential to the award of service connection is the first 
element, current existence of a disability. Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

As an initial matter, the Board observes that the veteran has 
not contended that his claimed stroke residuals are directly 
due to his military service.  Rather, he has consistently 
claimed that he suffered a stroke and resulting residuals as 
a result of his service-connected hypertension  Moreover, 
there is nothing in the veteran's service treatment records 
or elsewhere in the claims folder which even remotely 
suggests that veteran had a stroke in service.  The Board's 
discussion will therefore be devoted exclusively to the 
matter of secondary service connection. 

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra.

With respect to the first element under Wallin, a careful 
review of the file demonstrates that there is no clinical 
evidence of residuals of a stroke.  See in particular the 
July 2003 VA examination report, which noted a history of a 
stroke in 1992 but specifically indicated that there were no 
current residuals thereof.   Specifically, the July 2003 
neurological examination of the cranial nerves yielded normal 
findings, and there were no residuals such as hemiparesis, 
hemiplegia, extremity weakness or paralysis, speech 
impairment, vision impairment or mental impairment as a 
result of a stroke.  

The veteran has not submitted any competent medical evidence 
of current stroke residuals.  There are numerous references 
in recent treatment records to a reported stroke in 1992; 
however, there is no indication of any present residuals 
thereof.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].

The veteran has complained of fatigue, which he ascribes to 
his 1992 stroke.  
See the transcript of the August 2008 personal hearing, page 
5.  To the extent that the veteran himself believes that 
current residuals of a stroke exist, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions].  Therefore, the veteran's 
statements offered in support of his claim are not competent 
medical evidence and do not serve to establish the existence 
of a current disability.

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has current residuals of a stroke.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 
104F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Wallin 
element (1) has not been met, and the veteran's claim fails 
on this basis alone.

For the sake of completeness, the Board will address the 
remaining elements under Wallin, (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

With respect to Wallin element (2), a service-connected 
disability, the veteran was granted service connection for 
hypertension in a August 1989 rating decision.  

With respect to element (3), medical nexus, in the absence of 
a current disability it necessarily follows that nexus is 
also lacking.  Indeed, the record does not contain medical 
evidence of a link between the veteran's service-connected 
hypertension and the claimed current residuals of a stroke.  
Therefore, element (3) is also not met and the claim fails on 
that basis as well. 

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for residuals of a stroke 
as secondary to service-connected hypertension have not been 
met.  
A preponderance of the evidence is against the veteran's 
claim.  The benefits sought on appeal are therefore denied.  


ORDER

Entitlement to service connection for residuals of a stroke 
as secondary to service-connected hypertension is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


